Proceeding pursuant to CPLR article 78 to review a determination of the State Liquor Authority, dated August 1, 1988, which, after a hearing, canceled the petitioner’s hotel liquor license and ordered a $1,000 bond forfeiture.
Adjudged that the determination is confirmed and the petition is dismissed on the merits, with costs.
There is substantial evidence in the record to support the *452State Liquor Authority’s determination that the petitioner’s establishment was not being operated as a "hotel” (Alcoholic Beverage Control Law § 3 [14]; Matter of Best v New York State Liq. Auth., 59 NY2d 906, revg 89 AD2d 893; Matter of Popper’s Delicacies v State Liq. Auth., 98 AD2d 601). Moreover, in light of all the circumstances, the cancellation of the petitioner’s hotel liquor license and the forfeiture of its bond was not a penalty so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Mangano, J. P., Thompson, Bracken and Eiber, JJ., concur.